Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is in response to the amendment filed on 3/15/2021.
Claims 1-25 are pending.
Priority
The priority date considered for this application is 11/07/2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an intermediate representation unit” for generating an intermediate representation; “a transformation unit” that identifies one or more directives to improve the system from the high-level description of the system; and “a description generation unit” for generating description of the system” for generating a description of system in claim 25. . The claims include placeholders corresponding to the above identified units and do not appear to include sufficient structure in the limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (see Fig. 12) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Gupta, 2004/0068711)  in view of Lachner (20100153934) and further in view of Bourd et al. (“Bourd”, 20130222399)

Per claim 1,
Gupta discloses	
generating an intermediate representation of the system from a functional specification of a high-level description of a system;(Fig, 1, [0024], see functional specification as a high-level description of a system is transformed to intermediate code having corresponding operations of the functional specification. ) 
and modifying the intermediate representation of the system ([0024]. See transform from one intermediate representation to another such as dead code elimination… as modifying the representation.  ).
	

identifying from the high-level description of the system one or more directives to 
(1) transform a portion of the system with a specific technique, 
(2) build a spatial layout for the system by dividing the system according to functionalities, and 
(3) specialize the system in response to the spatial layout; 
and modifying the intermediate representation of the system in response to the one or more directives.

However, Lachner discloses
 identifying from the high-level description of the system one or more directives to ([0042, 0046], see compile code bases on program with a compiler directive. [0058], see compiler compiles according to program/directive) 
(1) transform a portion of the system with a specific technique, ([0047], see special processing as specific technique for the foreign code as a specific technique; [0058], see identify as foreign sequence code as such appears to disclose a specific technique)
(2) build a spatial layout for the system by dividing the system according to functionalities, and ([0046]-[0048] see pragma indicating code be compiled for a co-processor. Therefore, a first particular code performing a corresponding first function can be compiled to target a first co-processor.   A second particular code performing a corresponding second function can be compiled to target a second co-processor and the first function and the second function are divided into the first and the second co-processor. The building of spatial layout is dedicating particular code to a dedicated co-processor. Also see spatial analysis for determining physical partitioning. And functional unit capable of executing the operation.)
(3) specialize the system in response to the spatial layout; ([0058], see compile them as ‘foreign’ macro-instructions and creating  prefetch function calls. The creating of function calls is 
and modifying the intermediate representation of the system in response to the one or more directives to generate a modified intermediate representation. ([0047],[0058], see responsive to the pragma… intermediate representation being optimized, optimized as being modified per pragma)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Lachner into the teachings of Gupta to include the limitation disclosed by Lachner.  The modification would be obvious to one of ordinary skill in the art to want to provide programmer better control of how program should be compiled in order to achieve optimized performance as suggested by Lachner ([0042], [0062]) 

Gupta/Lachner does not specifically disclose
assigning production and consumption of data into separate kernels;

However, Bourd discloses
assigning production and consumption of data into separate kernels;( [0024], discloses consumer and producer threads on different kernels.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Bourd into the teachings of Gupta/Lachner to include the limitation disclosed by Bourd.  The modification would be obvious to one of ordinary skill in the art to want to gain computational efficiency via defined producer/consumer kernels. (Bourd, [0038])

	
	

Per claim 2, the rejection of claim 1 is incorporated; 
Gupta/Lachner/Bourd discloses
wherein the functional specification for the system describes a sequentially nested loop. (Gupta, [0025], see one or more loop nests…sequentially as in functional specification;  [0038], nested loop)


Per claim 3, the rejection of claim 2 is incorporated; 
Gupta/Lachner/Bourd discloses
wherein transforming the sequentially nested loop in the system comprises one or more of tiling and re-ordering one or more loops from the sequentially nested loop. (Gupta, [0025], see reordering of loops)

Per claim 4, the rejection of claim 2 is incorporated; 
Gupta/Lachner/Bourd discloses
transforming the sequentially nested loop in the system comprises one or more of unrolling, vectorization, and loop removal from the sequentially nested loop. (Gupta, discloses at least unrolling per, [0025],step 102,  reorder sequential interactions to iterations in parallel, which is unrolling. [0038], step 102, see unroll nested loop. )

Per claim 5, the rejection of claim 2 is incorporated; 
Gupta/Lachner/Bourd discloses
wherein specializing the system comprises one or more of unrolling a loop and buffering data corresponding to one of the kernels. ([0038], see special loop unrolling for the targeted code, which is considered a kernel.)

	
Per claim 6, the rejection of claim 1 is incorporated; 
Gupta/Lachner/Bourd discloses
performing one or more target device specific optimizations that include one or more of redundant code removal, dead code removal, and strength reduction. (Gupta, [0024], see dead code elimination, strength reduction as device specific optimization corresponding to code removal or strength reduction.)

Per claim 7, the rejection of claim 1 is incorporated; 
Gupta/Lachner/Bourd discloses
wherein the high-level description of the system is at a higher level of abstraction than a high-level synthesis language. (Gupta, Fig. 1 step 102 takes input of Functional Specification and transforms to intermediate representation, see [0024]; then other formats as disclosed in [0029-0030] such as VHDL/Verilog, AIR description are used, and then synthesized at step 114.  The formats as discloses in [0029-0030] appear corresponds to a high-level synthesis language and the Functional Specification is at a higher level of abstraction than the high-level synthesis language since it is transformed to generated other formats. )
	
Per claim 8, the rejection of claim 1 is incorporated; 

Gupta/Lachner/Bourd discloses

wherein the modifying is performed by a compiler prior to performing high-level synthesis. (Gupta, Fig. 1  see [0024] for conventional compiler operation for transformation as 
Gupta/Lachner/Bourd discloses
further comprising generating a description of the system in a high-level synthesis language from the modified intermediate representation. . (Gupta, Fig. 1  see [0024] intermediate modified representation and then  to generating high-level synthesis languages, such as VHDL/Verilog, AIR description as disclosed in  [0029-0030] and then synthesized at steps 106-112 )Per claim 10, the rejection of claim 1 is incorporated; 
Gupta/Lachner/Bourd discloses
generating a description of the system in a hardware description language from the modified intermediate representation. (Gupta, [0029], see hardware description language is used and it is after the modification of intermediate representation as disclosed in [0024-25])

Per claim 11,
Gupta discloses
generating an intermediate representation of the system from a functional specification in a high-level description of the system (Fig, 1, [0024], see functional specification as a high-level description of a system is transformed to intermediate code having corresponding operations of the functional specification. ) that is at a higher level of abstraction than high-level synthesis language; ( Fig. 1 step 102 takes input of Functional Specification and transforms to intermediate representation, see [0024]; then other formats as disclosed in [0029-
and modifying the intermediate representation of the system prior to performing high-level synthesis to generate a modified intermediate representation. ([0024]. See transform from one intermediate representation to another such as dead code elimination… as modifying the representation. Fig. 1  see [0024] for conventional compiler operation for transformation as modifying prior to  high-level synthesis as disclosed in  [0029-0030] or Fig.1 items 106-112 using VHDL/Verilog, AIR description, and then synthesized at step 114.   ).
Gupta does not specifically disclose
identifying from the high-level description of the system one or more directives to improve the system; wherein the one or more directives build a spatial layout for the system by dividing the system according to functionalities  
and modifying the intermediate representation of the system in response to the one or more directives. 

However, Lachner discloses
identifying from the high-level description of the system one or more directives to improve the system; (([0042, 0046], see compile code bases on program with a compiler directive. [0058], see compiler compiles according to program/directive) wherein the one or more directives build a spatial layout for the system by dividing the system according to functionalities  ([0046]-[0048] see pragma indicating code be compiled for a co-processor. Therefore, a first particular code performing a corresponding first function can be compiled to target a first co-
and modifying the intermediate representation of the system in response to the one or more directives. ([0047],[0058], see responsive to the pragma… intermediate representation being optimized, optimized as being modified per pragma. Using directives/pragmas to direct compiling appears to be applicable at any level of abstractions.) 

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Lachner into the teachings of Gupta to include the limitation disclosed by Lachner.  The modification would be obvious to one of ordinary skill in the art to want to provide programmer better control of how program should be compiled in order to achieve optimized performance as suggested by Lachner ([0042], [0062]) 

Gupta/Lachner does not specifically disclose
assigning production and consumption of data into separate kernels;

However, Bourd discloses
assigning production and consumption of data into separate kernels;( [0024], discloses consumer and producer threads on different kernels.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Bourd into the teachings of Gupta/Lachner to 

Per claim 12, the rejection of claim 11 is incorporated; 
Gupta/Lachner/ Bourd discloses
 generating a description of the system in a high-level synthesis language from the modified intermediate representation of the system. (Gupta, Fig. 1  see [0024] intermediate modified representation, and then  to generating high-level synthesis languages, such as VHDL/Verilog, AIR description as disclosed in  [0029-0030] and then synthesized at steps 106-112 )

Per claim 13, the rejection of claim 11 is incorporated; 
Gupta/Lachner/ Bourd discloses

 generating a description of the system in a hardware description language from the modified intermediate representation of the system. (Gupta, [0029], see hardware description language is used and it is after the modification of intermediate representation as disclosed in [0024-25])

Per claim 14, the rejection of claim 11 is incorporated; 
Gupta/Lachner/ Bourd discloses
wherein the directives specify a transformation to a portion of the system. (Lachner, [0047], see special processing as specific technique for the foreign code as a specific technique; [0058], see identify as foreign sequence code as such appears to disclose a specific technique)

Per claim 15, the rejection of claim 11 is incorporated; 
Gupta/Lachner/Bourd discloses
further comprising performing one or more target device specific optimizations that include one or more of redundant code removal, dead code removal, and strength reduction.(Gupta, [0024], dead code elimination, strength reduciton )


Per claim 16, the rejection of claim 11 is incorporated; 
Gupta/Lachner/ Bourd discloses
wherein the directives specialize the system in response to the spatial layout. (Lachner,[0058], see compile them as ‘foreign’ macro-instructions and creating  prefetch function calls. The creating of function calls is considered as a specialization. [0046-0048] appears to discloses such as well because co-processor is a spatial layout where functions of the system are allocated.)Per claim 17, the rejection of claim 11 is incorporated; 
Gupta/Lachner/ Bourd discloses
wherein the functional specification for the system describes a sequentially nested loop. (Gupta, [0025], see one or more loop nests…sequentially;  [0038], nested loop)


Per claim 18,
Gupta discloses
compiling a specification that describes a first portion of the system without describing a second portion of the system, (Fig, 1, [0024], see functional specification of a system is 
 to generate a high-level synthesis language description of the first portion of the system, wherein the specification is at a level of abstraction higher than the high-level synthesis language; (Gupta, Fig. 1 step 102 takes input of Functional Specification and transforms to intermediate representation, see [0024]; then other formats as disclosed in [0029-0030] such as VHDL/Verilog, AIR description are used, and then synthesized at step 114.  The formats as discloses in [0029-0030] appear corresponds to a high-level synthesis language / descriptions corresponding to the above two portions and the Functional Specification is at a higher level of abstraction than the high-level synthesis language since it is transformed to generated other formats. ) and 
compiling the high-level synthesis language description of the first portion of the system with a high-level synthesis language description of the second portion of a system to generate a hardware description language of the first portion and the second portion of the system. (see reason above)

Gupta does not specifically disclose
according to directives in the specification that provide optimization instructions, wherein the directives in the specification require building a spatial layout for the system
However, Lachner discloses
according to directives in the specification that provide optimization instructions, wherein the directives in the specification require building a spatial layout for the system ([0042, 0046], see compile code bases on program with a compiler directive. [0058], see compiler compiles according to program/directive; [0046]-[0048] see pragma indicating code be compiled for a co-processor. Therefore, a first particular code performing a corresponding first function can be compiled to target a first co-processor.   A second particular code performing a corresponding second function can be compiled to target a second co-processor and the first function and the second function are divided into the first and the second co-processor. The building of spatial layout is dedicating particular code to a dedicated co-processor. Also see spatial analysis for determining physical partitioning. And functional unit capable of executing the operation.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Lachner into the teachings of Gupta to include the limitation disclosed by Lachner.  The modification would be obvious to one of ordinary skill in the art to want to provide programmer better control of how program should be compiled in order to achieve optimized performance as suggested by Lachner ([0042], [0062]) 

Gupta/Lachner does not specifically disclose
assigning production and consumption of data into separate kernels;

However, Bourd discloses
assigning production and consumption of data into separate kernels;( [0024], discloses consumer and producer threads on different kernels.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Bourd into the teachings of Gupta/Lachner to include the limitation disclosed by Bourd.  The modification would be obvious to one of ordinary skill in the art to want to gain computational efficiency via defined producer/consumer kernels. (Bourd, [0038])


Per claim 19, the rejection of claim 18 is incorporated; 
Gupta/Lachner/Bourd discloses
 wherein the first portion of the system includes a function with a sequentially nested loop. (Gupta, [0025], see one or more loop nests…sequentially as in functional specification;  [0038], nested loop))
Per claim 20, the rejection of claim 19 is incorporated; 
Gupta/Lachner/ Bourd discloses
wherein the second portion of the system does not include a function with a sequentially nested loop (Gupta, [0020], see functional specifications that do not include nested loops)

Per claim 21, the rejection of claim 18 is incorporated; 
Gupta/Lachner discloses
wherein the directives in the specification require transforming a sequentially nested loop by performing at least one of tiling and re-ordering. (Gupta, [0025], see reordering of loops)

Per claim 22, the rejection of claim 18 is incorporated; 
Gupta/Lachner/Bourd discloses
transforming the sequentially nested loop in the system comprises one or more of unrolling, vectorization, and loop removal from the sequentially nested loop. (Gupta, discloses at least unrolling per, [0025],step 102,  reorder sequential interactions to iterations in parallel, which is unrolling. [0038], step 102, see unroll nested loop. )

Per claim 23, the rejection of claim 18 is incorporated; 
Gupta/Lachner discloses
wherein the method further comprises compiling the hardware description language of the first portion and the second portion of the system (continue from rejection of claim 18 ) by performing synthesis, placement, and routing of the first portion and the second portion of the system. (Gupta, [0023], see digital circuit synthesis; [0033], see placement of clock cycles-boundaries [0039], routing objectives, [0093], minimize routing)

Claims 24 and 25 are system claims reciting essentially the limitation of claims 11 and 12 and are rejected for similar reasons.


Response to Arguments
Applicant's arguments filed on 3/15/2012 related to overcoming 112(f) claim interpretation of claims 24-25 have been fully considered but they are not persuasive.



First, claims 24 and 25 are system designer claims.  They are therefore treated as apparatus claims.  The amendment provides additional functional description of what the transformation unit does, however, it does not add sufficient structure to the “transformation unit” itself, and still does not rebut the 112(f) presumption. If the Applicant intend to overcome 112(f) interpretation, sufficient structure needs to be added to the “unit”.

Second, 112(f) interpretation is based on per limitation basis.  Since there is no amendment to “intermediate representation unit” and “description generation unit”, 112(f) is presumed.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/PHILIP WANG/Primary Examiner, Art Unit 2199